Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendments of the applicant.  The proper terminal disclaimer filed over 11372149 and 11226441 obviate the ODP rejection over those references.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-5,7,9-11,13,15-17 and 19-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10823888 in view of Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
Claim 12 of U.S. Patent No. 10823888 recites a grating layer formed on a substrate, forming a hardmask on the optical graphic layer, depositing a sacrificial layer on the hardmask, creating a trench in the sacrificial layer, with a sloped bottom, using an angled etch to etch the grating into the optical grating layer. Claim 14 describes transferring the recess formed in the sacrificial layer into the optical grating layer, forming a second hardmask over the sloped surface, forming an optical planarization layer on this and a photoresist on the optical planarization layer, patterning the resist, and transferring this pattern through the optical planarization layer, the second hardmask, removing the planarization layer and the resist and etching the pattern into the optical grating layer 
Lee et al 20210199971 illustrates in figures 19B-19G, the coating of a lower cladding layer (1920), a core layer (1930) and an upper cladding layer (1940) and the etching of these to form a tapered structure in each using photoresist masking.  A hardmask (1950) is then coated on this, followed by a planarization layer (1952), a second hardmask layer (1954) and a photoresist.  The resist is patterned, and used to etch the second hardmask, the planarization layer, the first hardmask vertically.  The resist, second hardmask and planarization layers are then removed and the cladding and core layers are etched at an angle and the hardmask removed [0141-0158].

    PNG
    media_image1.png
    194
    185
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    194
    181
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    225
    141
    media_image3.png
    Greyscale


Ehbets et al. 6545808 teaches with respect to figures 7A-F, a substrate (17), coated with a etch stop layer (25) and a variable thin film layer (21), which can be silica or quartz (SiO2), MgF2 or CeF2.   After deposition the variable thin film is etched to provide the desired surface profile using polishing, diamond turning, laser ablation or other techniques.  This is then coated with a resist (27), which is patterned to form a grating.  This is then transferred by etching into the varying thickness layer using RIE or the like and the photoresist is removed to yield the desired phase mask (15) (9/60-11/31). 
Kikuchi et al. 20020064345 teaches with respect to figures 6A and 6B of figures 18E-18F, the laser ablation of the cladding and core layers of a waveguide [0031,0083,0134]. 
Mathia et al. 20170307834 describes the deposition of a silicon nitride layer as the dielectric material for the upper cladding layer (114), which is processed lithographically with a greyscale exposure and subsequent etching or laser ablation to form the recess with the angled sidewall illustrated in figure 3, which is then filled with polysilicon [0019]. 
It would have been obvious to modify the claimed process of the claims of U.S. Patent No. 10823888 by using laser ablation to form the recess/trench in the sacrificial layer or the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths. 
The combination of the planarization layer (OPL) and the photoresist (PR) is recited in claims 9 and 14 of 10823888.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 12, 2022